                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

BRIAN NAPIER,                                     )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )       4:18-cv-00078-RLY-DML
                                                  )
CRUISIN, INC.,                                    )
                                                  )
                           Defendant.             )


                 ORDER ADOPTING THE MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION

       On January 22, 2019, the Magistrate Judge issued an order to show cause as to

why this matter should not be dismissed without prejudice for failure to prosecute.

Plaintiff did not respond to the order to show cause by the given deadline, and on March

1, 2019, the Magistrate Judge issued a Report and Recommendation recommending that

the case be dismissed without prejudice for failure to comply with the court’s order.

Plaintiff filed an objection to the Report and Recommendation. Consequently, the court

reviews the disposition de novo. Fed. R. Civ. P. 72(b)(3).

       Plaintiff’s sole ground for the objection is that the failure to file a response was

“due solely to the oversight of counsel.” This statement, without any additional

explanation, is insufficient to excuse his failure to respond. Additionally, this order was

the second order to show cause that the Magistrate Judge had issued to Plaintiff in this

case for failing to meet deadlines. (See Filing No. 5).



                                              1
       After reviewing Plaintiff’s argument and the Report and Recommendation, this

court is satisfied that the decision to dismiss the matter without prejudice is appropriate.

Accordingly, the court ADOPTS the Magistrate Judge’s Report and Recommendation

(Filing No. 9) and DISMISSES this case without prejudice.



SO ORDERED this 12th day of November 2019.




Distributed Electronically to Registered Counsel of Record




Copy to:

Cruisin, Inc.
c/o Beau Gray
3713 Clifty Drive
Madison, IN 47250




                                              2
